Exhibit 10.4
AMENDMENT TO INDEMNIFICATION AGREEMENT
     This Amendment to Indemnification Agreement (this “Agreement”), is entered
into between BAKER HUGHES INCORPORATED, a Delaware corporation (the “Company”),
and                      (the “Indemnitee”) effective as of January 1, 2009.
W I T N E S S E T H:
     Whereas, the Company and the Indemnitee previously entered into an
Indemnification Agreement dated                     (the “Indemnification
Agreement”); and
     Whereas, the Company and the Indemnitee desire to amend the Indemnification
Agreement to bring the Indemnification Agreement into documentary compliance
with section 409A of the Internal Revenue Code of 1986, as amended and the rules
and regulations issued thereunder by the Internal Revenue Service and the
Department of Treasury.
     Now, therefore, it is hereby agreed that effective as of January 1, 2009,
the Indemnification Agreement is amended by adding thereto the following new
Section 29:
     29. Compliance With Section 409A. Notwithstanding any other provision of
this Agreement, to the extent that any payment hereunder is not exempt from
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
pursuant to the application of Department of Treasury
Regulation Section 1.409A-1(b)(10) or other applicable exemption (a “409A
Payment”) the following provisions of this Section 29 shall apply with respect
to such 409A Payment. The Company shall make a 409A Payment due under this
Agreement at the time specified above in this Agreement. The parties intend and
agree that such payment deadline is not to be extended as a result of the
following sentence which is included solely for the purpose of complying with
Section 409A. The Company shall make a 409A Payment by the last day of the
taxable year of the Indemnitee or the spouse of the Indemnitee, as applicable,
following the taxable year in which such legal fees and expenses were incurred.
The legal fees or expenses that are subject to reimbursement pursuant to this
Agreement shall not be limited as a result of when the fees or expenses are
incurred. The amounts of legal fees or expenses that are eligible for
reimbursement pursuant to this Agreement during a given taxable year of the
Indemnitee or the spouse of the Indemnitee, as applicable, shall not affect the
amount of expenses eligible for reimbursement in any other taxable year. The
right to reimbursement pursuant to this Agreement is not subject to liquidation
or exchange for another benefit.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of January 1, 2009.
BAKER HUGHES INCORPORATED

                 
 
               
By:
               
 
               
Title:
  Chairman, President & CEO            
 
               
Date:
      Date:        
 
               

 